EXHIBIT 10.1

 

 

[g2017081418430507110009.jpg]

 

May 16, 2017

Mark D. Schumacher

4106 Somerset Court

Grapevine, TX 76051

Re:  Key Employee Retention Program

Dear Mark:

In recognition of your continuing key role at and services on behalf of Atlas
Energy Group, LLC and/or its affiliates (collectively, “Atlas”), you are
eligible to participate in a retention bonus upon the terms and conditions set
forth in this letter agreement (“Agreement”).  No amount paid pursuant to this
Agreement shall impact the amount of your salary, bonus or benefits.

Atlas agrees to make the following payment to you, in addition to your normal
salary, bonus and benefits, subject to the terms and conditions in this
Agreement and your execution and delivery of this Agreement to Atlas by May 23,
2017 (the “Delivery Date”):

1.

Retention Bonus. If you agree, by execution of this letter, to continue your
employment with Atlas and not resign before the first anniversary of the
Delivery Date, you shall be entitled to the “Retention Bonus” set forth on the
attached Schedule A, less any required withholdings. Provided you return a fully
executed copy of this Agreement by the Delivery Date, the Retention Bonus, less
applicable withholding taxes, will be paid to you as soon as practicable
following the Delivery Date (the amount received by you net of such withholding
is referred to herein as the "Net Amount").  

2.

Repayment Obligation. If you (a) resign from your employment without “Good
Reason” (as defined in your September 4, 2015 Employment Agreement) or your
employment is terminated for “Cause” (as defined in your September 4, 2015
Employment Agreement), in either case prior to the first anniversary of the
Delivery Date or (b) violate the Restrictive Covenants contained in your
September 4, 2015 Employment Agreement, you will be required to repay the Net
Amount, less $1,000, within 15 days.  In the event that, prior to the first
anniversary of the Delivery Date, your employment with Atlas is terminated
without Cause or by reason of your death or permanent disability (under the
long-term disability policy of Atlas applicable to you), you will not have to
repay the Net Amount, provided you comply with the terms of the Restrictive
Covenants contained in your September 4, 2015 Employment Agreement.

--------------------------------------------------------------------------------

3.

Miscellaneous.  The Retention Bonus shall not be taken into account for purposes
of any other compensation or benefit program of Atlas and is in addition to and
not in lieu of any salary, bonus, benefits or severance to which you may
otherwise be entitled.  You may not assign your rights under this
Agreement.  Atlas may assign its obligations hereunder to any successor
(including any acquirer of substantially all of the assets of Atlas Energy
Group, LLC).  This Agreement sets forth the entire understanding between Atlas
and you regarding any retention bonus, and may be changed only by a written
agreement signed by you and Atlas.  This Agreement may be executed in two or
more counterparts, and by the different parties in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.  This Agreement is
governed by and is to be construed in accordance with the laws of the State of
Delaware, without regard to conflicts of laws principles thereof.  Nothing in
this Agreement shall be deemed to constitute a waiver of any of your rights,
claims or causes of action under your September 4, 2015 Employment
Agreement.    

To accept this Agreement, please sign where indicated below, and return on or
before May 23, 2017 in a confidential envelope to Robin Harris, Vice President
of Human Resources, Atlas Energy Group, LLC, 1845 Walnut Street, Philadelphia,
PA 19103.

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

 

 

 

/s/ ATLAS ENERGY GROUP, LLC

 

 

ATLAS ENERGY GROUP, LLC

 

 

 

 

 

 

ACCEPTED AND AGREED AS OF THE

 

 

DATE FIRST SET FORTH ABOVE:

 

 

 

 

 

/s/ Mark D. Schumacher

 

 

Mark D. Schumacher

 

 

 

--------------------------------------------------------------------------------

Schedule A

Retention Bonus Amount:  $ 120,000